Brook v Peconic Bay Med. Ctr. (2015 NY Slip Op 04242)





Brook v Peconic Bay Med. Ctr.


2015 NY Slip Op 04242


Decided on May 19, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 19, 2015

Sweeny, J.P., Renwick, Andrias, Moskowitz, Gische, JJ.


15151N 650921/12

[*1] Adam Brook, M.D., etc., et al., Plaintiffs-Respondents,
vPeconic Bay Medical Center, et al., Defendants-Appellants, John Does 1 to 5, et al., Defendants.


Garfunkel Wild, P.C., Great Neck (Leonard M. Rosenberg of counsel), for appellants.
Schwartz & Thomashower LLP, New York (William Thomashower of counsel), for respondents.

Order, Supreme Court, New York County (Barbara Kapnick, J.), entered January 27, 2014, which, to the extent appealed from, granted plaintiffs' motion for reargument and, upon reargument, denied defendants' motion for a change of venue to Suffolk County, unanimously affirmed, without costs.
Contrary to defendants' contention, plaintiffs' motion was a proper motion for leave to reargue (see CPLR 2221[d]).
Defendants failed to establish that their two alleged nonparty witnesses were not employees or otherwise within their control
(see Gissen v Boy Scouts of Am., 26 AD3d 289 [1st Dept 2006]).	We have considered defendants' remaining contentions and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 19, 2015
CLERK